DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (2013/0065029) in view of Landa et al. (2016/0167363) and De Meutter (2019/0085190).

 	Regarding claims 1 and 16, Fujii teaches a liquid discharge apparatus and method, comprising: 
a first liquid application device (fig. 4, item 24W) configured to apply a first liquid (fig. 4, white ink) containing an active energy ray curable liquid, onto a recording medium (see fig. 1); 
a second liquid application device (fig. 4, items 24K, 24Y, 24M, 24C) configured to discharge, by an inkjet method, a plurality of second liquids (fig. 4, colored inks), each of the plurality of second liquids being an active energy ray curable liquid containing a colorant different from another of the plurality of second liquids ([0011]); 
an irradiation device (fig. 4, items 32) configured to irradiate, with an active energy ray ([0197]), the first liquid and the plurality of second liquids ([0197]); and 
a controller (fig. 1, item 102) configured to: 

cause the second liquid application device to apply the plurality of second liquids onto the first liquid according to image data (see fig. 11), to form a plane pattern group (Note that “a plane pattern group” is being taken to be any image formed).
	Fujii does not teach forming a plurality of unit patterns of a plane pattern group, the plurality of unit patterns of the plane pattern group collectively forming an image. Landa teaches this (Landa, see fig. 13). It would have been obvious to one of skill in the art at the time of invention to print the test pattern disclosed by Landa with the device disclosed by Fujii because doing so would allow for detecting misregistration of printheads and errors in ejections timings, thereby allowing for proper recalibration of printheads and thereby ensuring a higher print quality. 
 	Fujii does not teach wherein the first liquid has a viscosity between 3,000 mPaxs and 50,000 mPaxs in a temperature range of 20° C to 65° C. De Meutter teaches this (De Meutter, see Table 18, Note white ink viscosity at several temperatures within the range. Note also that the shear rate of 1000/s is 100 times more than the 10/s shear rate used in the immediate specification. Note that, without specifying a shear rate in the claim itself, any viscosity within any temperature can be said to be attainable because the viscosity is a function of both the shear rate and the temperature). It would have been obvious to one of ordinary skill in the art at the time of invention to use a white ink of with the characteristics disclosed by De Meutter in the device disclosed by Fujii because doing so would amount to combining a prior art ink composition with a prior art inkjet printer and method to obtain predictable results. 


Regarding claims 8 and 17, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus and method according to claims 1 and 16, respectively, further comprising: a third liquid application device (Fujii, fig. 4, item 24CL) configured to discharge a third liquid (Fujii, fig. 4, clear ink) containing an active energy ray curable liquid not containing a colorant, wherein the controller is configured to cause the third liquid application device to apply the third liquid onto the first liquid according to image data (Fujii, [0031], Note that whether the clear ink is deposited directly onto the first liquid or onto the second liquid, which is on top of the first liquid, it can be said that the third liquid is deposited “onto the first liquid” because it is necessarily layered above the first liquid).
Regarding claim 10, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the first liquid contains at least one of a polyfunctional acrylate, a polyfunctional methacrylate, a urethane acrylate oligomer, an epoxy acrylate oligomer, and a polyester acrylate oligomer (Fujii, [0078]).

Regarding claim 11, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the first liquid contains at least one of a white pigment (Fujii, [0159]), a metal powder pigment, a pearlescent pigment, and a fluorescent pigment.

Regarding claim 2, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the plurality of second liquids includes four second liquids (Fujii, see fig. 11), wherein the plane pattern group is a collection of quadrangular dots, and wherein a unit of the plane pattern group is a pattern of 2.times.2 dots formed by the four second liquids (Landa, see fig. 13). 	

Regarding claim 21, Fujii in view of Landa and De Meutter teaches the liquid discharge apparatus according to claim 1, wherein the second liquid has a viscosity between 3 mPaxs and 40 mPaxs in a temperature range of 20° C to 65° C (See claim 1 rejection. Note rationale about shear rate being adjustable to achieve almost any viscosity. Note colored inks of De Meutter Table 18). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2 and 7-20 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853